

116 HR 5565 IH: Safety Hazard and Recall Efficiency Information Act
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5565IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Consumer Product Safety Act by repealing certain provisions pertaining to enjoining
			 disclosure, increasing the minimum baseline civil penalties for
			 violations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safety Hazard and Recall Efficiency Information Act or the SHARE Information Act. 2.Repeal of enjoinment of disclosuresSection 6(b) of the Consumer Product Safety Act (15 U.S.C. 2055(b)) is amended—
 (1)in paragraph (1), by striking Except as provided by paragraph (4) of this subsection and inserting Except as provided by paragraph (3) of this subsection; (2)by striking paragraph (3);
 (3)by redesignating paragraphs (4) through (8) as paragraphs (3) through (7), respectively; and (4)in paragraph (3) (as redesignated by paragraph (3)), by striking Paragraphs (1) through (3) and inserting Paragraphs (1) and (2).
			3.Increase in civil penalties
 (a)AmendmentSection 20(a) of the Consumer Product Safety Act (15 U.S.C. 2069(a)) is amended by striking $15,000,000 each place it appears and inserting $50,000,000. (b)ApplicationThe amendment made by subsection (a) shall apply to violations of the Consumer Product Safety Act occurring on or after the date of enactment of this Act.
			